Case 4:20-cv-01828 Document 66 Filed on 11/17/20 in TXSD Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        JANE DOE,                      §   CIVIL ACTION NO.
                       Plaintiff,      §   4:20-cv-01828
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        CORECIVIC INC, et al,          §
                  Defendants.          §

          ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE

            The unopposed motion by Plaintiff Jane Doe to voluntarily
       dismiss this action with prejudice is granted. Dkt 59. Also granted
       is her unopposed motion for leave to file under seal. Dkt 62.
            This case concerns allegations of sexual assault. Doe is a
       citizen of Mexico. She spent three months in the custody of
       Immigration and Customs Enforcement at its Houston
       Processing Center. She alleges that, on the afternoon of the day
       she was to be deported back to Mexico, three men separated her
       and two other detainees from the general population and sexually
       assaulted them. Doe and the two other women were then
       deported a few hours after the assault. Doe alleges that she
       became pregnant as a result and suffered life-threatening medical
       complications during the pregnancy and birth. Dkt 1 at ¶¶ 3–5.
            The parties appeared at hearing on September 3, 2020 to
       argue a motion by Defendant CoreCivic, Inc to strike certain
       allegations in the complaint and a motion by Defendant Trinity
       Services Group, Inc to dismiss for failure to state a claim. Dkt 29;
       Dkt 32. The Court also addressed a motion by CoreCivic for
       summary judgment. Dkt 43. The latter motion raised questions
       about the veracity of Doe’s allegations. Id at 6–7. It cited
       conversations between Doe and investigators that highlighted
       inconsistences in her complaint. Ibid. But the Court didn’t
Case 4:20-cv-01828 Document 66 Filed on 11/17/20 in TXSD Page 2 of 3




       address the merits of the summary judgment motion because
       Doe hadn’t yet responded.
            Instead of responding, Doe filed the unopposed motion to
       dismiss. Dkt 59. She seeks to dismiss her action with prejudice
       pursuant to Federal Rule of Civil Procedure 41(a)(2). This
       requires an order on terms deemed proper by the district court.
       And the court issuing the order has considerable discretion to
       impose terms and conditions on dismissal that ensure no party
       will be inappropriately prejudiced. See Charles Alan Wright &
       Arthur R Miller, Federal Practice & Procedure § 2364 (West 4th ed
       2020).
            The nature of the allegations is concerning. The requested
       relief also evinces irrevocable finality. To ensure that Doe
       knowingly and voluntarily waived her right to pursue this action,
       counsel of record for Doe was ordered to file an affidavit
       verifying that he had explained to Doe the nature of the requested
       dismissal and its finality. Dkt 61. Doe was also ordered to file an
       affidavit to verify that she discussed the requested dismissal with
       counsel and understood the ramifications and finality of the
       requested relief. Ibid.
            Both affidavits were submitted on October 12, 2020. Dkt 64;
       Dkt 65. They reflect full understanding of both the nature of the
       requested relief and its finality. Further hearing or status
       conference isn’t necessary. The motion to dismiss with prejudice
       will be granted.
            A general presumption provides for public access to judicial
       records. But the personal, sensitive information included in
       Doe’s affidavit here outweighs the presumption of public access.
       Sealing her affidavit is appropriate.
            The motion to dismiss with prejudice is GRANTED. Dkt 59.
            The motion for leave to file the Doe affidavit under seal is
       GRANTED. Dkt 62.
            It is ORDERED that the affidavit of Jane Doe in this case must
       be maintained under seal. Dkt 64.
            Each party will bear its own costs.




                                       2
Case 4:20-cv-01828 Document 66 Filed on 11/17/20 in TXSD Page 3 of 3




          SO ORDERED.

          Signed on November 17, 2020, at Houston, Texas.



                                Hon. Charles Eskridge
                                United States District Judge




                                   3
